Mangano, J. (dissenting).
I would affirm the order appealed from. It has been consistently held that an insured may not prevail on an insurance claim for loss caused by *137employee dishonesty when the claim is based solely on an inventory computation (Teviro Casuals v American Home Assur. Co., 81 AD2d 814, affd 54 NY2d 915). In my view, the proof adduced by the plaintiffs in the case, at bar was a “unit reconciliation of stock” (see Teviro Casuals v American Home Assur. Co., 81 AD2d 814, 815, supra), which has been clearly held to be nothing more than an inventory computation (supra). In the absence of any independent evidence that the loss was caused by employee fraud or dishonesty, plaintiffs’ complaint must be dismissed (see Teviro Casuals v American Home Assur. Co., supra; see, also, American Thermostat Corp. v Aetna Cas. & Sur. Co., 59 AD2d 965, mot for lv to app den 43 NY2d 647).
Mollen, P. J., Damiani and Lazer, JJ., concur with Gulotta, J.; Mangano, J., dissents and votes to affirm the order, with an opinion.
Order of the Supreme Court, Queens County, entered September 22,1981, modified by deleting the second, third and fourth decretal paragraphs and substituting a provision denying defendant’s cross motion for summary judgment. As so modified, order affirmed, with $50 costs and disbursements to plaintiffs.